The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aril 21, 2022 has been entered.
In view of amendments, remarks and Declaration under 37 C.F.R. 1.132 the rejection of claims 1, 3, and 6-13 under 35 U.S.C. as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324), the rejection of claim 2 and under 35 U.S.C. as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-13 above and further in view of Mancinelli et al. (U.S. Patent 5,006,582 or U.S. Patent 5,225,470), the rejection of claims 4-5 under 35 U.S.C. as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-13 above and further in view of Kunimoto (JP 2016-190906 A), and the rejection of claims 16-17 under 35 U.S.C. as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-13 above and further in view of Kawai et al. (U.S. Patent Application Publication 2017/0029548 A1, now U.S. Patent 10,570,237) have been withdrawn.
Claims 1-11 and 13-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is examiner’s statement of reasons for allowance:
The present claims 1-11 and 13-21 are allowable over the closest references: Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324), Mancinelli et al. (U.S. Patent 5,006,582 or U.S. Patent 5,225,470), Kunimoto (JP 2016-190906 A), and Kawai et al. (U.S. Patent Application Publication 2017/0029548 A1, now U.S. Patent 10,570,237).
The disclosures of Husman’366 et al., Husman’324 et al., Mancinelli’582 et al., Mancinelli’470 et al., Kunimoto’s references resided in §§ 3-5 of the Office Action dated May 13, 2021, and Kawai’s reference resided in § 9 of the Office Action dated August 24, 2021 are incorporated herein by reference.   
However, Husman’366 et al., Husman’324 et al., Mancinelli’582 et al., Mancinelli’470 et al., Kunimoto, and Kawai et al. do not disclose or fairly suggest the claimed adhesive resin composition comprising: 
a (meth)acrylic copolymer (A) having a constituent unit derived from a macromonomer (a) having two or more constituent units represented by the following formula (a') and a constituent unit derived from a vinyl monomer (b), 
wherein the (meth)acrylic copolymer (A) has at least one of an amide bond and a radical polymerizable group, 

    PNG
    media_image1.png
    227
    721
    media_image1.png
    Greyscale

in the formula, R1 represents a hydrogen atom, a methyl group, or CH2OH, R2 represents OR3, a halogen atom, COR4, COOR5, CN, CONR6R7, NHCOR8, or R9, R3 to R8 each independently represent a hydrogen atom, an alkyl group having a non-substituted or substituted group, an alicyclic group having a non-substituted or substituted group, an aryl group having a non-substituted or substituted group, an heteroaryl group having a non-substituted or substituted group, a non-aromatic heterocyclic group having a non-substituted or substituted group, an aralkyl group having a non-substituted or substituted group, an alkaryl group having a non-substituted or substituted group, an organosilyl group having a non-substituted or substituted group, or a (poly)organosiloxane group having a non-substituted or substituted group, each of the substituted group in the groups is at least one selected from the group consisting of an alkyl group, an aryl group, a heteroaryl group, a non-aromatic heterocyclic group, an aralkyl group, an alkaryl group, a carboxylic acid group, a carboxylic acid ester group, an epoxy group, a hydroxy group, an alkoxy group, a primary amino group, a secondary amino group, a tertiary amino group, an isocyanate group, a sulfonic acid group, and a halogen atom, R9 represents an aryl group having a non-substituted or substituted group, a heteroaryl group having a non-substituted or substituted group, or a non-aromatic heterocyclic group having a non-substituted or substituted group, and each of the substituted group in the groups is at least one selected from the group consisting of an alkyl group, an aryl group, a heteroaryl group, a non-aromatic heterocyclic group, an aralkyl group, an alkaryl group, a carboxylic acid group, a carboxylic acid ester group, an epoxy group, a hydroxy group, an alkoxy group, a primary amino group, a secondary amino group, a tertiary amino group, a isocyanate group, a sulfonic acid group, an olefin group having a non-substituted or substituted group, and a halogen atom, as per instant claim 1.
It is noted that the Applicant presented unexpected results in the Declaration 37 C.F.R. 1.132 that further experimental evidence is provided showing that the number average molecular weight (Mn) of the claimed macromonomer (a) being from 1,000 to 6,000, can provide an adhesive resin composition with excellent adhesiveness, wet heat clouding resistance, and low corrosiveness. Therefore, the criticality of the claimed range of the number average molecular weight has been clearly shown. The Declaration indicates in section 1 on page 2, that the results obtained are unexpectedly improved over higher Mn, which are suggested in the art to be equivalent or better.

    PNG
    media_image2.png
    330
    1318
    media_image2.png
    Greyscale

Synthesis Test Examples 1 and 2 (with Mn of 1100 and 5900) and Synthesis Example J (Mn 3000) versus Synthesis Example 3 (Mn 6800), show superior results. A review of the data filed in the with the original application, particularly Table 2, but also the data presently submitted in the Declaration.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Husman’366 et al., Husman’324 et al., Mancinelli’582 et al., Mancinelli’470 et al., Kunimoto, and Kawai et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764